      8:19-cv-03043-JMC        Date Filed 04/20/20      Entry Number 14        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

David Richard Walker,                   )            Civil Action No. 8:19-cv-03043-JMC
                                        )
                             Plaintiff, )
                                        )
        v.                              )                           ORDER
                                        )
Chief Mark A. Keel, Director Bryan P.   )
Stirling                                )
                                        )
                             Defendant. )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 31, 2019. (ECF No. 9.) The Report addresses

Plaintiff David Richard Walker’s suit under 42 U.S.C. § 1983 and recommends that the court

dismiss the case and deny Plaintiff’s Motion for Preliminary Injunction (ECF No. 3). For the

reasons stated herein, the court ACCEPTS the Report, DISMISSES the case without leave to

amend and without service of process and DENIES Plaintiff’s Motion for Preliminary Injunction

(ECF No. 3).

                         FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 9.) As brief background, on October 28, 2019, Plaintiff,

proceeding pro se, filed his 19-page Complaint, alleging constitutional violations pursuant to 42

U.S.C. § 1983. (ECF No. 1.) Specifically, in his Complaint, Plaintiff alleges that he has “extreme”

special needs, impairments, disabilities, and conditions for which he seeks protection.” (ECF No.

1 at 5–6.) He contends that he is subject to constant and continuous harm by a network of

individuals acting against him. (Id. at 6.) The network is “massive in amount”, “massive in




                                               
        8:19-cv-03043-JMC         Date Filed 04/20/20      Entry Number 14         Page 2 of 4




activity”, and seeks to oppress, harm, and retaliate against Plaintiff and is comprised of gang

members and their government associates. (Id.) Plaintiff asserts that individuals within this

network communicate with each other via the phones, the internet, and computers throughout the

United States and the world, seeking to gain knowledge about Plaintiff and make him the victim

of gang activities. (Id.) Plaintiff is “extremely repugnant” towards this network, the gangs, and

their activities. (Id. at 7.) Plaintiff asserts that government employees, including correctional

officers and staff members, affiliate themselves with the gang members in this network and aid

them in their activities and have directed actual and imminent physical and civil harms against

Plaintiff in violation of their duties and the law. (Id.) Plaintiff alleges that he has been lynched and

assaulted on numerous occasions by the network, falsely imprisoned by the network, and denied

intervention and protection by the network. (Id. at 11.) Plaintiff also appears to allege that he has

been denied his right to petition the government, adequate health care, and protection and safety

for his life, liberty, and property. (Id.) For his relief, Plaintiff seeks compensatory damages in an

amount greater than $75,000, punitive damages, and injunctive relief. (Id.)

                                       II. STANDARD OF REVIEW

           The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

    Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

    recommendation to this court, and the recommendation has no presumptive weight. See

    Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final

    determination remains with the court. Id. at 271. As such, the court is charged with making de

    novo determinations of those portions of the Report and Recommendation to which specific

    objections are made. See 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the

    court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation




                                                  
         8:19-cv-03043-JMC           Date Filed 04/20/20      Entry Number 14        Page 3 of 4




    or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                III. DISCUSSION

              The parties were apprised of their opportunity to file objections to the Report on October

    31, 2019. (ECF No. 9.) Objections to the Report were due by November 14, 2019. (ECF No. 9.)

    However, objections were due by November 17, 2019, if a party was served by mail or otherwise

    allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party filed objections to the

    report.

              In the absence of timely objections to the Magistrate Judge’s Report, this court is not

    required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

    F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear

    error on the face of the record in order to accept the recommendation. Diamond v. Colonial Life

    & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

    committee’s note). Furthermore, failure to file specific written objections to the Report results

    in a party’s waiver of the right to appeal from the judgment of the District Court based upon

    such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.

    Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

    After a thorough and careful review of the record, the court finds the Magistrate Judge’s Report

    provides an accurate summary of the facts and law in the instant case. (ECF No. 9.) Because

    there are no objections, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                                IV. CONCLUSION

          After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 9). Therefore, the court DISMISSES

the case without leave to amend and without service of process and DENIES Plaintiff’s Motion




                                                     
     8:19-cv-03043-JMC        Date Filed 04/20/20    Entry Number 14       Page 4 of 4




for Preliminary Injunction (ECF No. 3).

        IT IS SO ORDERED.




                                                                                            
                                                 United States District Judge
April 20, 2020
Columbia, South Carolina









                                           
